                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                      (Alexandria Division)

DOUGLAS M. LOY,                                 )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )        Case No. 1:18-cv-1162-L0/JFA
                                                )
THE DIOCESE OF ARLINGTON, et al.,               )
                                                )
                        Defendants.             )

     DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S PRETRIAL DISCLOSURES

        COME NOW the defendants, The Diocese of Arlington and St. Agnes Catholic School, by

counsel, and note certain objections to plaintiff’s PreTrial Disclosures pursuant to the Pretrial Order:

                                             WITNESSES

        Defendants object to any witnesses who were not properly identified in discovery pleadings.

From the plaintiff’s answers to interrogatories and the initial disclosures, it appears that the following

witnesses identified in paragraph I.B. of the plaintiff’s PreTrial Disclosures were not properly

identified in discovery:

        1.      Melanie Krynitsky and Judy Smith.

                                              EXHIBITS

        1.      Exhibit no. 2 is objected to on the grounds that proper foundation is required prior

to admission; inadmissible hearsay; and, based on information set forth in the face of the document

that it is not intended to provide an exact calculation of potential pension benefits, and lawful

discharge of the plaintiff as an employee.

        2.      Exhibit nos. 6 and 7 are objected to on the grounds of lack of foundation and

inadmissible hearsay.
          3.   Exhibit no. 12 is objected to on the grounds of lack of foundation, and inadmissible

hearsay.

          4.   Exhibit nos. 14, 15 and 16 are objected to on the grounds of lack of foundation, and

inadmissible hearsay.

          5.   Exhibit no. 22 is objected to on the grounds that the documents contain inadmissible

hearsay and opinions of others.

          6.   Exhibit no. 26 is objected to on the grounds of hearsay, relevance, and lack of

foundation.

          7.   Exhibit no. 34 is objected to on the grounds of hearsay, lack of foundation.

          8.   Exhibit nos. 35, 36 and 37 are objected to on the grounds that the identification is

non-specific as to which interrogatory answers plaintiff may seek to introduce with regard to exhibit

nos. 35 and 36 and, therefore, all objections are preserved to any of these documents; and the

identification fails to put the defendants on notice of what information plaintiff seeks to introduce.

With regard to exhibit no. 37, plaintiff has insufficiently identified any portions of a transcript and

defendants are not on notice of what information plaintiff seeks to introduce; and witnesses’

transcripts or deposition testimony is inadmissible absent certain circumstances, not identified

herein.



                                                       THE DIOCESE OF ARLINGTON and
                                                       ST. AGNES CATHOLIC SCHOOL

                                                       By Counsel
Julia B. Judkins, VSB No. 22597
Heather K. Bardot, VSB No. 37269
BANCROFT, McGAVIN, HORVATH & JUDKINS, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, Virginia 22030
Telephone:     (703) 385-1000
Facsimile:     (703) 385-1555
jjudkins@bmhjlaw.com
hbardot@bmhjlaw.com
Counsel for Defendants


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 8, 2019, I electronically filed the foregoing pleading with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)
to the following:



                       Jeremy Greenberg, VSB #86165
                       1100 Connective Avenue, N.W., Suite 920
                       Washington, D.C. 20036
                       (202) 293-0015 (telephone)
                       (202) 293-0115 (facsimile)
                       jgreenberg@benefitcounsel.com
                       Counsel for Plaintiff



                                      Julia B. Judkins, VSB No. 22597
                                      BANCROFT, McGAVIN, HORVATH
                                        & JUDKINS, P.C.
                                      9990 Fairfax Boulevard, Suite 400
                                      Fairfax, Virginia 22030
                                      Telephone:     (703) 385-1000
                                      Facsimile:     (703) 385-1555
                                      jjudkins@bmhjlaw.com
                                      Counsel for Defendants
